Citation Nr: 1447821	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-30 079	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 20 percent for chronic myositis, left shoulder with scar, due to shell fragment wound with retained foreign body (minor).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran's claims were remanded by the Board for additional development in July 2012.  The matter again is before the Board.

The Board notes that the July 2012 remand also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a subsequent May 2013 rating decision, the RO granted entitlement to TDIU, effective May 16, 2007, the date of the Veteran's original claim.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.  (In that regard, the Board acknowledges that the RO proposed discontinuing entitlement to TDIU in a September 2014 rating decision; however, such a proposal does not affect the finality of the original grant of entitlement to TDIU.)

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1968 to January 1970.

2.  On May 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  The Board recognizes that after the Veteran's May 2013 submitted statement indicating his intention to withdraw the appeal that his representative in June 2013 indicated that a hearing before the Board had been requested in the Veteran's original substantive appeal and that such a hearing should be afforded the Veteran.  Such a statement is inaccurate, as the September 2008 substantive appeal did not include a request for a hearing.  In any case, given the Veteran's clear intent to withdraw his claim, the Board will give no further consideration to the representative's June 2013 statement or a subsequent September 2014 statement indicating a reliance on arguments previously set forth, as these statements failed to reference the May 2013 withdrawal or otherwise evidence an attempt to indicate that a withdrawal was no longer sought.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


